Citation Nr: 0803376	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-28 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to an effective date earlier than February 
18, 2004 for the award of service connection for 
peripheral neuropathy with carpal tunnel syndrome, 
flexor tenosynovitis, and Dupuytren's contracture of the 
right upper extremity (hereinafter referred to as a 
"right upper extremity disability"), as due to the 
veteran's service-connected diabetes mellitus.

2.	Entitlement to an effective date earlier than February 
18, 2004 for the award of service connection for 
peripheral neuropathy with carpal tunnel syndrome, 
flexor tenosynovitis, and Dupuytren's contracture of the 
left upper extremity (hereinafter referred to as a 
"left upper extremity disability"), as due to the 
veteran's service-connected diabetes mellitus.

3.	Entitlement to an effective date earlier than January 
16, 2004 for the award of a 20 percent rating for 
peripheral neuropathy of the right lower extremity.

4.	Entitlement to an effective date earlier than January 
16, 2004 for the award of a 20 percent rating for 
peripheral neuropathy of the left lower extremity.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
December 1973.

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.

Although in August 2005, the veteran requested to testify 
during a hearing at the RO before a Veterans Law Judge, in an 
October 2005 signed statement, he asked to testify during a 
personal hearing at the RO rather than during a Board 
hearing.  The veteran's personal hearing was held in May 2006 
and a transcript of the hearing is of record.  As such, the 
Board is of the opinion that all due process requirements 
were met regarding the veteran's hearing request. 

Further, in December 2004, the veteran disagreed with the 
effective date assigned to his total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), as noted in the August 2005 statement of 
the case.  However, in an August 2005 signed statement that 
accompanied his substantive appeal, the veteran said that the 
TDIU was "OK".  As such, the Board will confine its 
consideration to the issues as set forth on the decision 
title page.

Also, in May 2003, the veteran filed a timely notice of 
disagreement (NOD) with the RO's March 2003 decision denying 
service connection for diabetic retinopathy.  Then, a 
November 2003 rating decision recharacterized his disability 
as diabetes mellitus with retinopathy of the right eye but, 
in April 2004, the RO said evaluation of service-connected 
right eye retinopathy was recharacterized as bilateral 
retinopathy.  This essentially represents a full grant of the 
benefits sought as to this matter.

Finally, the appellant has alleged that there is clear and 
unmistakable error (CUE) in rating actions in 2004 and 2005.  
Where the RO has issued a rating decision, and then desires 
to change that rating, it is appropriate that the change be 
done by CUE analysis.  In the case of the Board, however, 
where a rating action is not final, CUE analysis is not 
needed.  This is to the veteran's advantage as there is no 
need to meet the CUE standards to revise a rating currently 
on appeal.  The Board will proceed accordingly.


FINDINGS OF FACT

1.	In December 1998, the veteran submitted a claim for 
disabilities that included folliculitis (claimed as 
sores) due to exposure to Agent Orange and a heart 
condition as due to his service-connected bilateral knee 
disability.  In a June 1999 rating decision, the RO 
denied the veteran's claims; in July 1999, he was 
notified in writing of the RO's determination and his 
appellate rights and did not appeal.  

2.	On March 14, 2002, the RO received the veteran's claim 
for service connection for diabetes mellitus.  This is 
the first document indicating a desire to file a claim 
for this benefit.

3.	Service connection was granted for diabetes mellitus, 
awarded a 20 percent rating, and for right and left 
lower extremity peripheral neuropathy secondary to 
diabetes mellitus, assigned separate 10 percent 
disability ratings, and all effective from May 8, 2001, 
in a March 2003 rating decision.  An August 2005 rating 
decision subsequently assigned an effective date of 
November 18, 2002 for the award of service connection 
for the lower extremity disabilities.  There is no 
competent evidence of an earlier claim for these 
benefits.  The effective date was the date of evidence 
of the pathology.

4.	 On January 16, 2004, the RO received the veteran's 
claim for an increased rating his service-connected 
diabetes mellitus, and for a TDIU, that was granted by 
the RO in April 2004 rating decision that also granted 
service connection for right and left upper extremity 
peripheral neuropathy and assigned separate 20 percent 
disability evaluations, effective from January 16, 2003, 
that were increased in a November 2004 rating decision, 
effective from January 16, 2004.  A July 2005 rating 
action subsequently assigned an effective date of 
February 18, 2004 for the grant of service connection 
for the upper extremity disabilities.  The effective 
date was found to be the date that the pathology was 
first clinically established.

5.	An August 2004 rating decision granted separate 20 
percent ratings for the veteran's service-connected 
peripheral neuropathy of the left and right lower 
extremities, effective January 16, 2004.  The effective 
date was the date of the claim for an increased rating.

6.	There are no medical records dated prior to February 18, 
2004 from which it could be factually ascertained that 
the criteria for service connection for the veteran's 
right and left upper extremity disabilities were met. 

7.	There are no medical records dated within one year prior 
to January 16, 2004, from which it could be factually 
ascertained that the criteria for 20 percent schedular 
evaluations for the veteran's service-connected right 
and left lower extremity disabilities were met.

CONCLUSIONS OF LAW

1.	The criteria for an effective date earlier than February 
18, 2004 for the award of service connection for 
peripheral neuropathy with carpal tunnel syndrome, 
flexor tenosynovitis, and Dupuytren's contracture of the 
right upper extremity, as due to the veteran's service-
connected diabetes mellitus, have not been met.  38 
U.S.C.A. §§ 5103-5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).

2.	The criteria for an effective date earlier than February 
18, 2004 for the award of service connection for 
peripheral neuropathy with carpal tunnel syndrome, 
flexor tenosynovitis, and Dupuytren's contracture of the 
left upper extremity, as due to the veteran's service-
connected diabetes mellitus, have not been met.  38 
U.S.C.A. §§ 5103-5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).

3.	The criteria for an effective date earlier than January 
16, 2004, for the award of a 20 percent schedular rating 
for peripheral neuropathy of the right lower extremity 
are not met.  38 U.S.C.A. §§ 5103- 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2007).

4.	The criteria for an effective date earlier than January 
16, 2004, for the award of a 20 percent schedular rating 
for peripheral neuropathy of the left lower extremity.  
38 U.S.C.A. §§ 5103- 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date earlier than February 18, 
2004, for the award of service connection for his right and 
left upper extremity disabilities.  He also seeks an 
effective date earlier than January 16, 2004, for the award 
of 20 percent disability ratings for his service-connected 
peripheral neuropathy of the left and right lower 
extremities.  He has indicated that a more appropriate date 
for the awards would be May 2001, the effective date of his 
grant for service connection for diabetes mellitus or, 
alternatively, November 1996, when, he argues, VA regulations 
were revised regarding diseases attributable to exposure to 
Agent Orange to include peripheral neuropathy.  He has 
further indicated that his peripheral neuropathy and other 
diabetic complications were "inferred claims" of which the 
RO should have been aware at the time of his initial claim 
(see veteran's March 2006 written statement). 

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the October 
2006 supplemental statement of the case, and in a January 
2007 letter, the RO provided the veteran with notice 
consistent with Court's holding in Dingess.  The RO advised 
the appellant of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims.  As the appellant's claims for earlier effective 
dates for the award of service connection for left and right 
upper extremity disabilities and increase ratings for 
peripheral neuropathy of the left and right lower extremities 
are being denied, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

We therefore conclude that appropriate notice has been given 
in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

With regard to the veteran's assertions of clear and 
unmistakable error (CUE), apparently in the RO's April and 
August 2004 and July 2005 determinations (noted in his March 
2006 and other written statements), the Court has held that, 
insofar as CUE claims are not conventional appeals and are 
fundamentally different from any other kind of action in the 
VA adjudicative process, the duty to notify and assist 
contained in the VCAA are not applicable to CUE claims.  
Specifically, determinations as to the existence of CUE are 
based on the facts of record at the time of the decision 
challenged, such that no further factual development would be 
appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 
(2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc)); see also Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001).  The Board nonetheless notes 
that the veteran has been afforded opportunity to respond, 
and testified during a personal hearing at the RO in May 
2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Factual Background

In December 1998, the veteran filed a claim, in pertinent 
part, for folliculitis (claimed as sores) as a result of 
exposure to herbicides, and for a cardiac condition as due to 
his service-connected bilateral knee disability.  The veteran 
did not respond to the RO's Febuary 1999 letter requesting 
evidence to support his claims.  The RO considered the 
findings of February 1999 VA examination reports that 
diagnosed post injury of both knees, post surgery of the 
right knee, and folliculitis.  The RO denied the veteran's 
claim in June 1999 and he was notified in writing of the RO's 
decision and his appellate rights in a July 1999 letter.  He 
did not appeal the RO's determination.

The record reflects that on March 14, 2002, the RO received 
the veteran's initial claim for service connection for 
diabetes mellitus.  Among the medical records the veteran 
provided in support of his claim was a February 2002 signed 
statement from S.N.F., M.D., to the effect that the veteran 
had a history of type II diabetes noted back to 1991.  Dr. 
S.F. said that the veteran's diabetes was a risk factor for 
his underlying coronary artery disease.  

The RO obtained VA medical records from the VA outpatient 
clinic in Fort Dix, dated from August 8, 2001 to October 31, 
2002 that reflect the veteran's treatment for diabetes 
mellitus but are not referable to complaint or diagnosis of, 
or treatment for, peripheral neuropathy.

A November 18, 2002 VA examination report indicates that the 
veteran had an eleven year history of diabetes mellitus for 
which he took prescribed medication and insulin.  He followed 
a restricted diet and received regular medical care.  He had 
a history of left eye retinopathy and no history of 
peripheral neuropathy.  He had erectile dysfunction for seven 
years.  His history of cardiac problems was noted.  On 
examination, the veteran had peripheral neuropathy to touch 
in a stocking distribution that was mild.  The diagnostic 
impression included type II diabetes mellitus.  

In a March 2003 rating decision, the RO granted service 
connection for diabetes mellitus, evaluated as 20 percent 
disabling, and for peripheral neuropathy of the right and 
left lower extremities, each assigned separate 10 percent 
ratings, and all effective from May 8, 2001.  The veteran was 
advised of the RO's determination and his appellate rights in 
a letter dated in March 2003, but did not appeal the 
decision.

In June 2003, the veteran submitted a notice of disagreement 
as to the RO's denial of his claim for service connection for 
diabetic retinopathy, and filed a new claim for service 
connection for impotency as due to the service-connected 
diabetes mellitus.

On January 16, 2004, the RO received the veteran's claim for 
an increased rating for his service-connected diabetes 
mellitus, including impotence, and for his diabetic 
retinopathy of the left eye.  He also claimed service 
connection for arthritis, tinnitus, and frozen shoulder 
adhesive capsulitis, and submitted a formal claim for a TDIU.

VA medical records, dated from December 2002 to April 2004, 
indicate that, in June 2003 and January 2004, the veteran was 
seen in the neurology clinic for complaints of vertigo.  The 
records are not referable to complaints or diagnosis of 
peripheral neuropathy.

On February 18, 2004, the veteran underwent VA orthopedic 
examination.  According to the examination report, the VA 
examiner said there was no record that the veteran's 
capsulitis was due to his diabetes.  Upon clinical 
examination, bilaterally depressed ankle reflexes with some 
decreased sensation in a glove and stocking distribution and 
a trigger finger of the middle finger of the right hand were 
noted.  In the diagnostic impression, the VA examiner said 
that there was no evidence to support capsulitis of the 
shoulders due to diabetes and that the veteran should present 
evidence to support this claim.  Trigger finger of the left 
and right hands with reduced strength was noted.

In support of his claim, the veteran submitted signed 
statements from G.B., M.D. and L.N., R.N., both dated March 
30, 2004, to the effect that the veteran's diabetes caused 
coronary artery disease, diabetic retinopathy, neuropathy, 
hypogonadism, erectile dysfunction, cheiroarthropathy of the 
hands, flexor tenosynovitis of his finger, Dupuytren's 
contractures, adhesive capsulitis, and bilateral carpal 
tunnel syndrome.

In a signed statement received in March 2004, the veteran 
complained of muscular and skeletal disease due to his 
service-connected diabetes, that he said he had for years, 
including diabetic hands and shoulder pain.

In an April 2004 rating decision, the RO granted service 
connection for peripheral neuropathy of the right and left 
upper extremities, each evaluated as 20 percent disabling and 
effective from January 16, 2003, one year prior to the date 
of receipt of the claim, as established by the clinical 
evidence of record. 

A June 2004 VA examination report indicates that the February 
2004 examiner re-examined the veteran.  It was noted that 
erectile dysfunction was considered secondary to the 
veteran's diabetes mellitus.  Peripheral neuropathy of the 
lower extremities, of moderate severity with incomplete 
paralysis of the feet, was noted.  Bilateral carpal tunnel 
syndrome with contractures was also noted.  Adhesive 
capsulitis was not thought related to diabetes mellitus.

In an August 2004 rating decision, the RO granted 20 percent 
disability ratings for peripheral neuropathy of the right and 
left lower extremities, effective from January 16, 2004.

VA medical records, dated from April to October 2004, were 
subsequently added to the record and include an April 2004 
record of results of an electromyogram and nerve conduction 
study (EMG) that showed general peripheral polyneuropathy, 
with median nerve involvement at the wrist.  A September 15, 
2004 podiatry clinic entry indicates that the veteran was 
seen for initial foot care and the assessment was diabetes 
mellitus with neuropathy.  

In a November 2004 rating decision, the RO granted a 40 
percent disability rating for the veteran's right upper 
extremity disability, and a 30 percent rating for his left 
upper extremity disability, both effective from January 16, 
2004.  

In a July 2005 rating decision, the RO concluded that there 
was CUE in its earlier (April 2004) rating decision that 
granted service connection for bilateral upper extremity 
peripheral neuropathy effective from January 16, 2003.  The 
RO found that the February 18, 2004 VA examination contained 
the first clinical reference to the upper extremity 
disability due to the service connected diabetes mellitus, 
and assigned entitlement effective from February 18, 2004.  

In an August 2005 rating decision, the RO concluded that 
there was CUE in its earlier (March 2003) decision that 
assigned May 8, 2001 as the effective date for service 
connection for peripheral neuropathy of the right and left 
lower extremities and assigned November 18, 2002, as the 
proper effective date for service connection.  The RO found 
that the VA examination of November 18, 2002 was the first 
clinical evidence of lower extremity peripheral neuropathy 
and assigned service connection effective from that date.

During his May 2006 personal hearing at the RO, the veteran 
testified that his award of service connection and separate 
disability ratings for his upper and lower extremity 
peripheral neuropathy should go back to May 2001, the same 
date as his award for service connection for diabetes 
mellitus.  He said VA treated him for diabetes in 2001. 

Most recently, in later 2006, the RO reviewed VA medical 
records from the Fort Dix outpatient clinic, dated from March 
20, 2001 to February 8, 2002, that are devoid of any 
reference to complaints or diagnosis of, or treatment for, 
peripheral neuropathy of the upper or lower extremities.

                                    III.  Legal 
Analysis

Earlier Effective Dates

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The RO received the veteran's formal claim 
for a TDIU and an increased rating for his service-connected 
diabetes mellitus on January 16, 2004.  Nevertheless, as with 
a schedular rating, the Board may look to the evidence 
regarding his service-connected disabilities dated during the 
one-year period prior to his claim, to determine whether it 
was "ascertainable that an increase in disability had 
occurred." 38 C.F.R. § 3.400(o)(2).

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation. In that circumstance, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 126 
(1997); see also VAOPGCPREC 12-98, at 3 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

However, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 2002); 38 
C.F.R. § 3.31 (2007).

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's back disorder.  Disability ratings 
are based upon schedular requirements that reflect the 
average impairment of earning capacity occasioned by the 
state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2007).  An evaluation of the level 
of disability must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.7 (2007).

The rating schedule provides that the noncompensable 
complications of service- connected diabetes mellitus are 
considered to be part of the diabetic process evaluated under 
the rating criteria of Diagnostic Code (DC) 7913.  See e.g., 
38 C.F.R. §§ 4.119, 4.123, 4.124(a), DCs 7913, 8513, 8520-
8525 (2007).  Complications of diabetes mellitus are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  As noted, the 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Note (1) (2007).

Under Diagnostic Code 8513, a 20 percent rating is assigned 
for mild paralysis of the radicular nerves; while 30 and 40 
percent ratings are assigned for moderate incomplete 
paralysis of the radicular nerves, depending on whether it is 
the dominant or non-dominant side.  38 C.F.R. § 4.124(a), DC 
8513.

Under the current regulations, mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  38 C.F.R. § 
4.124(a), DC 8520.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve and a 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  Id.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  Id.  An 
80 percent rating requires complete paralysis.  Id.  When 
there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, supra; Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Id.  In Hazan, the 
Court held that a prior Board decision as to the degree of 
disability does not bar consideration of earlier evidence as 
to the effective date of a post-Board decision increase, even 
though any effective date awarded cannot be earlier than the 
decision of the Board.

1.	Effective Date Earlier than February 18, 2004 for the 
Award of Service Connection for Left and Right Upper 
Extremity Disabilities

Preliminarily, the Board notes the recent case of Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), wherein the Court held 
that, if a claimant wishes to obtain an effective date 
earlier than that assigned in an RO decision, the claimant 
must file a timely appeal as to that decision.  Otherwise, 
the decision becomes final and the only basis for challenging 
the effective date is a motion to revise the decision based 
on clear and unmistakable error.  Here, the veteran filed a 
timely NOD with RO's April 2004 decision granting service 
connection and separate disability evaluations for left and 
right upper extremity disabilities, effective in January 
2003, and subsequently perfected an appeal as to the matter.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran, in his oral and written 
statements, contends that an earlier effective date is 
warranted for service connection for the left and right upper 
extremity disabilities and that, in the context of this 
decision, separately compensable disability evaluations 
should be granted from some date in May 2001, or November 
1996, and prior to February 18, 2004.

It is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefore.  Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 
1004 (2000).  Although the RO, in its April 2004 decision, 
essentially granted the earliest effective date for the grant 
of service connection and the 20 percent schedular ratings 
for the upper extremity disabilities that the law allows, 
i.e., January 16, 2003 (one year prior to the date of the 
receipt of the January 16, 2004 claim), in July 2005, it 
subsequently concluded that February 18, 2004 was a more 
appropriate for the service connection effective date, see 
infra. 

The date of VA medical reports may be used to establish the 
effective date of entitlement to an increased rating in a 
case where service connection is already established.  See 38 
C.F.R. § 3.157(b)(1) (2007).  Although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 
38 C.F.R. § 3.155(a), even an informal claim for VA benefits 
"must identify the benefit sought."  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).  Here, in its April 2004 
decision, the RO determined that January 16, 2003 was the 
earliest objective medical evidence of treatment for right 
and left upper extremity disability and assigned the 20 
percent ratings from that date; the November 2004 rating 
action awarded increased ratings from January 16, 2004.  
However, in July 2005, the RO determined that the first 
clinical reference to the upper extremity disabilities was on 
February 18, 2004, during the VA examination, and effectuated 
service connection and the 20 percent ratings from that date.

In sum, the veteran claimed service connection for diabetes 
mellitus and his claim was granted, with a 20 percent 
disability rating, effective May 8, 2001, in the March 2003 
rating decision.  On January 16, 2004, the RO received the 
veteran's new and most current claim for an increased rating 
for his diabetes mellitus and, after additional procedural 
and evidentiary development, in April 2004, the RO awarded 
service connection and separate 20 percent schedular ratings 
for the service-connected upper extremity disabilities, 
effective from January 16, 2003.  The July 2005 rating 
decision revised the effective date for entitlement to 
service connection for the upper extremity disabilities to 
February 18, 2004.

In his written statements and oral testimony, the veteran has 
contended that an earlier effective date should be considered 
for service connection for his upper extremity disabilities 
because he was treated for the disability for years prior to 
his service connection claim, that the disability was an 
"inferred" claim that the RO was obligated to consider, and 
that an earlier effective date to May 2001 is warranted for 
service connection for his upper extremity disabilities.  He 
further maintains, in the alternative, that November 1996 is 
an appropriate effective date.  

Apparently that was a reference to VA final regulations 
implementing the decision of the Secretary that a positive 
association exists between exposure to herbicides and the 
subsequent development of disorders that include acute and 
sub-acute peripheral neuropathy.  38 C.F.R. §§ 3.307, 3.309 
(2007).  The Secretary determined that there was no positive 
association between exposure to herbicides and any other 
condition, for which he had not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994); see also 61 Fed. Reg. 41,442, 41, 
449 (August 8, 1996).  Subsequently, in December 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001) that, among other things added Type 2 
diabetes mellitus to the list of presumptive diseases based 
upon herbicide exposure (codifying a VA regulation which had 
been in effect since July 2001, see 66 Fed. Reg. 23,166-169 
(May 2, 2001)).

The Board notes that there is no clinical diagnosis in the 
claims files of acute or sub-acute peripheral neuropathy.  
The veteran's peripheral neuropathy of the upper extremities 
has consistently been associated with his service-connected 
diabetes mellitus.

As noted above, however, the earliest date than an increase 
in disability compensation may be assigned is when it is 
factually ascertainable that an increase in the disability 
has occurred, if a claim is received within one year from 
that date; otherwise the increase must be from the date of 
receipt of claim.  An increase in disability, in this case a 
showing of upper extremity peripheral neuropathy, see 
38 C.F.R. §§ 4.119, 4.124a, DCs 7913, 8513, must have been 
factually ascertainable within one year immediately prior to 
the application date.  In this case, given the RO's action, 
an increase in disability must have been factually 
ascertainable prior to January 16, 2004, and not earlier than 
January 16, 2003.

The foregoing record plainly shows that service connection 
for diabetes mellitus and peripheral neuropathy of the lower 
extremities was granted by the RO in March 2003 and that, at 
that time, compensable disability evaluations were awarded, 
effective from May 8, 2001.  The veteran did not perfect an 
appeal as to the RO's determination.  The next evidence of 
any communication from the veteran was received by the RO in 
June 2003, when he filed a NOD with the denial of service 
connection for diabetic retinopathy.  

The veteran next contacted the RO in January 2004, when he 
filed a signed request for an increased rating for his 
diabetes and a TDIU.  Thereafter, in April 2004, the RO 
awarded service connection and the separate schedular 
evaluations for the left and right upper extremity 
disabilities, effective from January 16, 2003, that was 
subsequently revised to February 18, 2004 in the July 2005 RO 
decision.  Under the law, the earliest possible date 
assignable for the award of service connection and the 20 
percent schedular evaluations for the right and left upper 
extremity disabilities would have been January 16, 2003; 
however, the RO ultimately determined, and the Board agrees, 
that the competent medical evidence of record does not 
demonstrate that, prior to February 18, 2004, it was 
factually ascertainable that the veteran's increase in 
disability, i.e., evidence of his upper extremity peripheral 
neuropathy due to his service-connected diabetes mellitus, 
occurred.  There is simply no medical evidence of record 
prior to that date to warrant an effective date prior to 
February 18, 2004 for the grant of service connection and 
compensable ratings for the veteran's right and left upper 
extremity disabilities.

It was the veteran's January 16, 2004 written statement that 
set forth the process for the April 2004 rating decision that 
awarded service connection and the 20 percent schedular 
evaluations for the right and left upper extremity 
disabilities and February 18, 2004 is the date of the VA 
examination report on which an increase in diabetes 
disability, e.g., the report of peripheral neuropathy in a 
stock and glove distribution, was factually ascertainable 
pursuant to 38 C.F.R. § 3.157.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection and the separate 20 percent ratings for 
the service-connected right and left upper extremity 
disabilities any earlier than February 18, 2004.


2.	Effective Date Earlier than January 16, 2004, for 
the Award of 20 Percent Disability Ratings for 
Peripheral Neuropathy of the Left and Right Lower 
Extremities

Applying the law and regulations to the case at hand, the 
Board notes that the veteran, in his oral and written 
statements, contends that an earlier effective date is 
warranted for the increased ratings for his right and left 
lower extremity disabilities and that, in the context of this 
decision, his increased evaluations should be granted from 
some date, in May 2001, and prior to January 16, 2004.

As noted above, under 38 U.S.C.A. § 5110(a), the effective 
date of benefits cannot be earlier than the filing of an 
application therefore.  Rodriguez v. West, 189 F.3d at 1354.  
The RO, in its August 2004 decision, essentially granted the 
earliest effective date for the award of 20 percent schedular 
ratings for the lower extremity disabilities that the law 
allows, i.e., January 16, 2004, the date of receipt of the 
claim for the increased rating and TDIU.  

The date of VA medical reports may be used to establish the 
effective date of entitlement to an increased rating in a 
case where service connection is already established.  See 38 
C.F.R. § 3.157(b)(1).  Although any communication or action 
indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 
38 C.F.R. § 3.155(a), even an informal claim for VA benefits 
"must identify the benefit sought."  Brannon v. West, 12 
Vet. App. at 35 (1998).  Here, in its August 2004 decision, 
the RO determined that January 16, 2004, the date of receipt 
of the veteran's claim, was the earliest objective medical 
evidence of treatment for increased right and left lower 
extremity disability and assigned the 20 percent ratings from 
that date.

In sum, the veteran claimed service connection for diabetes 
mellitus and his claim was granted, with a 20 percent 
disability rating, and separate 10 percent ratings for the 
lower extremity peripheral neuropathy in the March 2003 
rating decision.  On January 16, 2004, the RO received the 
veteran's new and most current claim for increased ratings 
and, after additional procedural and evidentiary development, 
in August 2004, the RO awarded 20 percent schedular ratings 
for the service-connected lower extremity disabilities, 
effective from January 16, 2004.  In an August 2005 rating 
decision, the RO assigned a new effective date of November 
18, 2002 for entitlement to service connection and the 10 
percent ratings for peripheral neuropathy of the right and 
left lower extremities.

In his written statements and oral testimony, the veteran has 
contended that an earlier effective date should be considered 
for the increased ratings for his right and left lower 
extremity disabilities because the effective date of his 
diabetes mellitus disability was May 8, 2001 and that, thus, 
an earlier effective date is warranted for the award of the 
20 percent schedular evaluations for his service-connected 
lower extremity disabilities.  As noted above, he also 
argued, in the alternative, that November 1996, was an 
appropriate effective date.  However, the earliest date that 
an increase in disability compensation may be assigned is 
when it is factually ascertainable that an increase in the 
disability has occurred, if a claim is received within one 
year from that date; otherwise the increase must be from the 
date of receipt of claim.  An increase in disability, in this 
case a showing of moderate incomplete paralysis, see 
38 C.F.R. § 4.124(a), DC 8520, must have been factually 
ascertainable within one year immediately prior to the 
application date.  In this case, given the RO's action, an 
increase in disability must have been factually ascertainable 
prior to January 16, 2004, and not earlier than January 16, 
2003.

The foregoing record plainly shows that service connection 
for the right and left lower extremity disability 
disabilities, effective May 8, 2001, was granted by the RO in 
March 2003 and that at that time 10 percent disability 
evaluations were awarded.  The veteran did not perfect an 
appeal as to the disability evaluations then assigned.  The 
next evidence of any communication from the veteran was 
received by the RO in June 2003, but did not address the 
veteran's lower extremity disabilities.  

The veteran next communicated with the RO in January 2004, 
when he filed a signed request for an increased rating for 
his service-connected diabetes mellitus and a TDIU.  In the 
August 2004 rating decision, the RO awarded 20 percent 
schedular evaluations for the veteran's bilateral lower 
extremity peripheral neuropathy, effective from January 16, 
2004.  Under the law, the earliest possible date assignable 
for the award of the 20 percent schedular evaluations for the 
right and left lower extremity disabilities would have been 
January 16, 2003; however, the RO ultimately determined, and 
the Board agrees, that the competent medical evidence of 
record does not demonstrate that, prior to January 16, 2004, 
it was factually ascertainable that the veteran's increase in 
disability occurred.  There is simply no medical evidence of 
record prior to that date to warrant an effective date prior 
to January 16, 2004 for the increased rating for the 
veteran's right and left lower extremity disabilities.

It was the veteran's January 16, 2004 written statement that 
set forth the process for the August 2004 rating decision 
that awarded the 20 percent schedular evaluations for the 
right and left lower extremity disabilities and the February 
and June 2004 VA examination reports and April and September 
2004 VA outpatient records reflect evidence on which an 
increase in disability was factually ascertainable pursuant 
to 38 C.F.R. § 3.157.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 20 
percent ratings for the service-connected right and left 
lower extremity disabilities any earlier than January 16, 
2004.





	(CONTINUED ON NEXT PAGE)







ORDER

An effective date earlier than February 18, 2004 for the 
award of service connection for peripheral neuropathy with 
carpal tunnel syndrome, flexor tenosynovitis, and Dupuytren's 
contracture of the right upper extremity as due to the 
veteran's service-connected diabetes mellitus, is denied.

An effective date earlier than February 18, 2004 for the 
award of service connection for peripheral neuropathy with 
carpal tunnel syndrome, flexor tenosynovitis, and Dupuytren's 
contracture of the left upper extremity as due to the 
veteran's service-connected diabetes mellitus, is denied.

An effective date earlier than January 16, 2004, for the 
award of a 20 percent rating for peripheral neuropathy of the 
right lower extremity, is denied.

An effective date earlier than January 16, 2004, for the 
award of a 20 percent rating for peripheral neuropathy of the 
left lower extremity, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


